DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(Currently Amended) 1. A method for hyperspectral target identification, comprising: mapping specific wavelengths and bandwidths to each of a plurality of pixels in a cluster within a sensor array using a series of optical filters for 
(Currently Amended) 10. A method for hyperspectral target identification, comprising: mapping specific wavelengths and bandwidths to each of a plurality of pixels on an FPGA sensor array; calculating ratios between pixel pairs from the plurality of pixels on the FPGA sensor array, wherein at least four pixels (2 x 2) are used for calculating ratios and one of the four pixels is used as a reference pixel; and eliminating the FPGA sensor array based on the calculated ratios using contrast spatial filters to provide real-time processing.
(Currently Amended) 18. A computer program product comprising one or more non-transitory machine-readable mediums encoded with instructions that when executed by one or more processors cause a process to be carried out for hyperspectral target identification, the process comprising: mapping specific wavelengths and bandwidths to each of a plurality of pixels on an FPGA sensor array; calculating ratios between pixel pairs from the plurality of pixels on the FPGA sensor array, wherein at least four pixels (2.times.2) are used for calculating ratios and one of the four pixels is used as a reference pixel; and eliminating clutter from an image comprising the plurality of pixels on the FPGA sensor array based on the calculated ratios using contrast spatial filters to provide real-time processing.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “mapping specific wavelengths and bandwidths to each of a plurality of pixels in a cluster within a sensor array using a series of optical filters for specific clutter signatures; calculating ratios between pixel pairs from the plurality of pixels on the sensor array, wherein at least four pixels are used for calculating ratios and one of the four pixels is used as a reference pixel; and eliminating clutter from an image comprising the plurality of pixels on the 
Closest prior art of record Robinson USPN 2013/0044963 disclose filtering hyperspectral image data associated with a hyperspectral image to produce a detection image data having a plurality of pixels, where the detection image data is associated with the degree to which a target may be present in a pixel. The method also includes adaptively processing the detection image data to determine a background variation in the plurality of pixels. The method additionally includes establishing a plurality of spatial filters for the detection image data, where each of the plurality of spatial filters are associated with energy being received at different locations on each of the plurality of pixels, and where the outputs of the plurality of spatial filters are weighted by the variation in background. The method further includes applying each of the plurality of spatial filers to the detection image data, such that each of the plurality of pixels are associated with a selected one of the plurality of spatial filters. 
Further closest prior art of record Haskett USPN 6282301 disclose target detection using algorithms is based on the adaptive real-time endmembers selection from hyperspectral image data. New pixels are correlated with prestored clutter endmembers to obtain subsequently detected target and clutter pixels and then suppressing the latter, leaving about 10% of the image as targets. Targets are then reduced in number by size filtering.
However, none of the prior art of record disclose the claims as recited.
Therefore, in light of the prior art of record, the present claims are novel and non-obvious.


Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


October 9, 2021

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662